Case 1:17-cv-06404-BMC-SMG Document 245-22 Filed 02/21/19 Page 1 of 6 PageID #: 8741




                             EXHIBIT 19
Case 1:17-cv-06404-BMC-SMG Document 245-22 Filed 02/21/19 Page 2 of 6 PageID #: 8742

                           JENNIFER POWERS - 10/16/2018                          ·

     ·1

     ·2· ·UNITED STATES DISTRICT COURT

     ·3· ·EASTERN DISTRICT OF NEW YORK

     ·4· ·-----------------------------------x

     ·5·   ·HILLARY LAWSON, KRISTINA HALLMAN,
     · ·   ·STEPHANIE CALDWELL, MOIRA HATHAWAY,
     ·6·   ·MACEY SPEIGHT, ROSEMARIE PETERSON,
     · ·   ·and LAUREN FULLER,
     ·7
     · ·   · · · · · · · · · · · Plaintiffs,
     ·8
     · ·   ·-against-· · · · · Case No. 1:17-cv-06404
     ·9
     · ·   ·HOWARD RUBIN, JENNIFER POWERS,
     10·   ·and the DOE COMPANY,

     11· · · · · · · · · · · · Defendants.

     12· ·-----------------------------------x

     13· · · · · · · · · · · · October 16, 2018
     · · · · · · · · · · · · · 10:07 a.m.
     14

     15· · · · Videotaped Deposition of JENNIFER

     16· ·POWERS, taken by Plaintiffs, pursuant to

     17· ·Notice, at the offices of Balestriere

     18· ·Fariello, 225 Broadway, New York, New

     19· ·York, before ERIC J. FINZ, a Shorthand

     20· ·Reporter and Notary Public within and for

     21· ·the State of New York.

     22

     23

     24

     25


                 Epiq Court Reporting Solutions - New York
    1-800-325-3376                                   www.deposition.com           YVer1f
Case 1:17-cv-06404-BMC-SMG Document 245-22 Filed 02/21/19 Page 3 of 6 PageID #: 8743



                                        Page 114                                             Page 116
    ·1· · · · · · · · JENNIFER POWERS              ·1·   · · · · · · · JENNIFER POWERS
    ·2· · · ·                                      ·2·   · · · A.· · I believe so.
                                                   ·3·   · · · Q.· · What about                   ?
                                                   ·4·   · · · A.· · Yes.
                                                   ·5·   · · · Q.· ·            , do you know if
                                                   ·6·   ·she did?
                                                   ·7·   · · · A.· · Yes.
                                                   ·8·   · · · Q.· · What about             , do
                                                   ·9·   ·you know if she did?
                                                   10·   · · · A.· · I believe so.
                                                   11·   · · · Q.· ·                      , did she
                                                   12·   ·signed a nondisclosure agreement?
                                                   13·   · · · A.· · I believe so, yes.
                                                   14·   · · · Q.· · What about              ?
                                                   15·   · · · A.· · Yes.
                                                   16·   · · · Q.· · And            ?
                                                   17·   · · · A.· · Yes.
                                                   18·   · · · Q.· · Were you ever present when any
                                                   19·   ·of the women we just discussed signed
                                                   20·   ·these nondisclosure agreements?
                                                   21·   · · · A.· · Yes.
                                                   22·   · · · Q.· · Where did they sign them?
                                                   23·   · · · A.· · In the condo, in the
                                                   24·   ·apartment.
                               .                   25·   · · · Q.· · Did everyone we just discussed

                                        Page 115                                             Page 117
    ·1· · · · · · · · JENNIFER POWERS              ·1·   · · · · · · · JENNIFER POWERS
    ·2· · · ·                                      ·2·   ·sign the nondisclosure agreement in the
                                                   ·3·   ·apartment?
                                                   ·4·   · · · A.· · I believe so.
                                                   ·5·   · · · Q.· · Was there anywhere else that
                                                   ·6·   ·they signed them, to your knowledge?
                                                   ·7·   · · · A.· · Not to my knowledge.
                                                   ·8·   · · · Q.· · But I guess I'm not sure, do
                                                   ·9·   ·you think that they might have?· I'm not
                                                   10·   ·sure if I understand what your
                                                   11·   ·recollection is, forgive me.
                                                   12·   · · · A.· · No, no, I'm sorry.
                                                   13·   · · · Q.· · That's okay.
                                                   14·   · · · A.· · I always signed the release
                                                   15·   ·with them.· So being that it was me that
                                                   16·   ·always was with them when they signed the
                                                   17·   ·release, I usually met them at the
                                                   18·   ·apartment.· And that's where we signed.
                                                   19·   · · · Q.· · So you always signed the
                                                   20·   ·nondisclosure agreements with the women
                                                   21·   ·that we've been discussing.· Correct?
                                                   22·   · · · A.· · I always discussed it with
                                                   23·   ·them and made sure that they knew what
      ·                                            24·   ·they were signing, yes.
                                                   25·   · · · Q.· · Okay.· But I understand you're
Case 1:17-cv-06404-BMC-SMG Document 245-22 Filed 02/21/19 Page 4 of 6 PageID #: 8744



                                              Page 118                                             Page 120
    ·1· · · · · · · · JENNIFER POWERS                    ·1·   · · · · · · · JENNIFER POWERS
    ·2· ·                                                ·2·   ·besides you and the actual signers of the
                                                         ·3·   ·release, was anyone else present?
                                                         ·4·   · · · A.· · No.
                                                         ·5·   · · · Q.· · Was anyone else present in the
                                                         ·6·   ·apartment at all when you were signing
                                                         ·7·   ·the release -- withdrawn.
                                                         ·8·   · · · · · · I'll ask again.
                                                         ·9·   · · · · · · When you were in the apartment
                                                         10·   ·with the women we've been discussing
                                                         11·   ·signing the releases, was anyone else
                                                         12·   ·present anywhere else in the apartment?
                                                         13·   · · · A.· · No, sir.
                                                         14·   · · · · · · MR. BALESTRIERE:· Do you want
                                                         15·   · · · to take a break?
                                                         16·   · · · · · · THE WITNESS:· Why, do I look
                                                         17·   · · · like I need a break?
                                                         18·   · · · · · · MR. BALESTRIERE:· I'm ready to
                                                         19·   · · · keep going if you are.
                                                         20·   · · · · · · THE WITNESS:· I'm good.
                                                         21·   · · · Q.· · What kinds of questions, I'm
                                                         22·   ·just going to go through the different
                                                         23·   ·plaintiffs here, did Ms.        ask you
                                                         24·   ·about the release?
                                                         25·   · · · A.· ·     didn't have any questions.

                                              Page 119                                             Page 121
    ·1·   · · · · · · · JENNIFER POWERS                  ·1·   · · · · · · · JENNIFER POWERS
    ·2·   · · · Q.· · And you were always present        ·2·   ·She actually was very knowledgeable about
    ·3·   ·with them at the apartment when they          ·3·   ·the release.· She understood that she
    ·4·   ·signed these releases.· Right?                ·4·   ·would be signing a release, I didn't hit
    ·5·   · · · A.· · Yes, sir.                          ·5·   ·her with a ton of bricks.· She wasn't
    ·6·   · · · Q.· · Who, if anyone else, was           ·6·   ·surprised.· And she had no questions for
    ·7·   ·present when they signed these releases?      ·7·   ·me in regards to that release.
    ·8·   · · · A.· · Well, in       case, when she      ·8·   · · · Q.· · How did she know she'd be
    ·9·   ·brought a friend, that other person would     ·9·   ·signing the release?
    10·   ·be there as well.                             10·   · · · A.· · I assumed that           told
    11·   · · · Q.· · Who are we talking about a         11·   ·her.
    12·   ·friend?                                       12·   · · · Q.· · Was           present when
    13·   · · · A.· ·          .· So then it would       13·   ·Ms.        signed the release?
    14·   ·be          and I signing -- and going        14·   · · · A.· · No.
    15·   ·over the same release, executing it.          15·   · · · Q.· · What about Ms.      , when she
    16·   · · · Q.· · And you were the only ones         16·   ·signed what we're calling the release,
    17·   ·there during at least when Ms.                17·   ·did she have any questions for you?
    18·   ·signed it.· Is that correct?                  18·   · · · A.· · She did not have any
    19·   · · · A.· · Yes.                               19·   ·questions.· And in fact, both the women,
    20·   · · · Q.· · Okay.· Was Mr. Rubin ever          20·   ·they initialled each little paragraph,
    21·   ·present when you were with the women          21·   ·and that was my checks and balances to
    22·   ·we've been discussing and they signed the     22·   ·know, to kind of follow along with how
    23·   ·releases?                                     23·   ·they were reading and where they were in
    24·   · · · A.· · No.                                24·   ·the particular document.· Just for me to
    25·   · · · Q.· · What about anyone else really,     25·   ·follow along in case a question were to
Case 1:17-cv-06404-BMC-SMG Document 245-22 Filed 02/21/19 Page 5 of 6 PageID #: 8745



                                             Page 122                                             Page 124
    ·1·   · · · · · · · JENNIFER POWERS                 ·1·   · · · · · · · JENNIFER POWERS
    ·2·   ·arise I would know what were coming if       ·2·   · · · A.· · She had no questions.
    ·3·   ·they stopped.· But neither one of them       ·3·   · · · Q.· · Now I'm just going to go over
    ·4·   ·had any questions.                           ·4·   ·some of the other names you mentioned.
    ·5·   · · · Q.· · Neither Ms.       nor             ·5·   ·You were present when Ms.         signed
    ·6·   ·Ms.       ?                                  ·6·   ·the release, the nondisclosure agreement?
    ·7·   · · · A.· · No, sir.                          ·7·   · · · A.· · Yes.
    ·8·   · · · Q.· · Okay.· What about Ms.     ,       ·8·   · · · Q.· · Did she have any questions
    ·9·   ·were you present when Ms.      signed the    ·9·   ·that you recall?
    10·   ·release?                                     10·   · · · A.· · No.
    11·   · · · A.· · Yes, I was.                       11·   · · · Q.· · Ms.       , were you present
    12·   · · · Q.· · What questions, if any, did       12·   ·when she signed the release?
    13·   ·she have about the release?                  13·   · · · A.· · I believe so.
    14·   · · · A.· · She did not have any as well.     14·   · · · Q.· · Do you remember if she had
    15·   · · · Q.· · Ms.      , you were present       15·   ·questions?
    16·   ·when she signed the release?                 16·   · · · A.· · No.
    17·   · · · A.· · You know, I can't remember        17·   · · · Q.· · Ms.                      , do
    18·   ·signing with Ms.      .· But I'm sure        18·   ·you remember if she had any questions
    19·   ·that I did.· I just can't remember.          19·   ·when she signed the release with you?
    20·   · · · Q.· · Why do you think there is a       20·   · · · A.· · No.
    21·   ·particular issue with recall about that,     21·   · · · Q.· · Ms.                    , do
    22·   ·because it just happened a while ago,        22·   ·you remember if she had any questions
    23·   ·like much longer than the others?            23·   ·when she signed the release with you?
    24·   · · · A.· · Yeah, the time.· The time is,     24·   · · · A.· · No.
    25·   ·I don't remember.                            25·   · · · Q.· · Just to clarify, she did sign

                                             Page 123                                             Page 125
    ·1·   · · · · · · · JENNIFER POWERS                 ·1· · · · · · · · JENNIFER POWERS
    ·2·   · · · Q.· · So maybe you've answered this,    ·
    ·3·   ·but do you remember if Ms.       had any
    ·4·   ·questions?
    ·5·   · · · A.· · I don't remember.
    ·6·   · · · Q.· · What about Ms.       , do you
    ·7·   ·remember if she had any questions
    ·8·   ·regarding the release?
    ·9·   · · · A.· · I actually did not sign the
    10·   ·release with her.
    11·   · · · Q.· · Okay.· How come?
    12·   · · · A.· · Because she -- I don't know,
    13·   ·actually why.· I wasn't there.
    14·   · · · Q.· · That's fine.
    15·   · · · · · · Ms.      , were you there when
    16·   ·she signed the release?
    17·   · · · A.· · No.
    18·   · · · Q.· · How come?
    19·   · · · A.· · There again, I don't know why
    20·   ·I wasn't there.
    21·   · · · Q.· · What about Ms.       , were
    22·   ·you there when she signed the release?
    23·   · · · A.· · Yes, I was.
    24·   · · · Q.· · Do you remember what
    25·   ·questions, if any, Ms.        had?
Case 1:17-cv-06404-BMC-SMG Document 245-22 Filed 02/21/19 Page 6 of 6 PageID #: 8746



                                          Page 250                                            Page 252
    ·1· · · · · · · · · JENNIFER POWERS              ·1·   · · · · · · · · JENNIFER POWERS
    ·                                                ·2·   · · · · Release," production numbers HR 473
                                                     ·3·   · · · · through HR 474.)
                                                     ·4·   ·BY MR. BALESTRIERE:
                                                     ·5·   · · · · Q.· · I'm showing you what I've just
                                                     ·6·   · ·marked Powers 5.· This is for Ms.       .
                                                     ·7·   · ·Can you look at the second page of that,
                                                     ·8·   · ·Powers 5.
                                                     ·9·   · · · · · · · You secured Ms.
                                                     10·   · ·signature on Powers 5, this
                                                     11·   · ·confidentiality agreement and release, on
                                                     12·   · ·October 12, 2015.· Right?
                                                     13·   · · · · A.· · Yes.
                                                     14·   · · · · Q.· · How long did you take with her
                                                     15·   · ·when working on this?
                                                     16·   · · · · A.· · Same amount of time, ten,
                                                     17·   · ·fifteen minutes.
                                                     18·   · · · · Q.· · And you asked her to put her
                                                     19·   · ·signature -- excuse me.· You asked her to
                                                     20·   · ·put her initials by each paragraph on
                                                     21·   · ·Powers 5.· Correct?
                                                     22·   · · · · A.· · Yes, it was my way of
                                                     23·   · ·following along with her in my head as to
                                                     24·   · ·where she was in the document reading.
                                                     25·   · · · · Q.· · Thank you.· You can set that

                                          Page 251                                            Page 253
    ·1· · · · · · · · JENNIFER POWERS                ·1· · · · · · · · · JENNIFER POWERS
    ·2·                                              ·2· ·
